DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/04/20 has been considered by the examiner.

Specification
3.	The disclosure is objected to because of the following informalities: on line 4 of paragraph [0004], "transductor" should be changed to --transducer--. On line 9 of paragraph [0033], the word "tighter" should be deleted. On line 6 of paragraph [0089], the word "compensative" should be changed to --compensate--. On line 5 of paragraph [0104], the first occurrence of "a" should be changed to --an-- (note line 4 of paragraph [0109] for the proper grammatical form of "an MMS filter").
Appropriate correction is required.

Claim Objections
4.	Claim 14 is objected to because of the following informalities: 
On line 1 of claim 14, "of any" should be deleted.
Appropriate correction is required
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-5, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snaptrack, Inc, WO 2017/161303.
As to claim 1, Snaptrack, Inc discloses, in figure 4,
an acoustic wave resonator comprising:
a piezoelectric layer (PS);
an interdigital transducer electrode (EF) over the piezoelectric layer,
a temperature compensation layer (DL, note the indication that layer DL is a dielectric layer which functions to compensate for temperature changes, as indicated at page 12, lines 25-30, and also page 13, lines 6-8, of Snaptrack, Inc) over the interdigital transducer electrode; and
a velocity reduction cover (BS) extending over at least a portion of a central region of the interdigital transducer electrode (note that layer BS extends over the entire transducer electrode EF)  and over at least a portion of the temperature compensation layer (note that layer BS also extends over the entire temperature compensation layer DL), the velocity reduction cover arranged to cause a velocity of an acoustic wave generated by the acoustic wave resonator to be reduced (note page 12, lines 9-10, of Snaptrack, Inc which indicates that the velocity in the peripheral areas is reduced).
As to claims 3, 5 and 7, note that the velocity reduction cover layer BS is formed of any one of copper, silver, gold, tungsten, titanium or oxides of any of these metals, and note also that the temperature compensation layer DL is silicon oxide, which is known in the art to have a lower density as compared to the density of the metals or metal oxides used for forming layer BS.
As to claim 4, note that Snaptrack, Inc indicates that the interdigital transducer electrode EF and the velocity reduction cover layer can both be formed of copper or titanium.
As to claims 8 and 10, note that Snaptrack, Inc also indicates that layer BS can be formed using titanium oxide, and titanium oxide is known in the art as being a good insulator material, i.e., a non-conductive material.

6.	Claims 1-3, 5, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsukura et al, U.S. Patent Application Publication No. 2017/0279433.
As to claim 1, Matsukura et al discloses, in figure 2A,
an acoustic wave resonator comprising:
a piezoelectric layer (10);
an interdigital transducer electrode (14) over the piezoelectric layer,
a temperature compensation layer (24); and
a velocity reduction cover (26) extending over at least a portion of a central region of the interdigital transducer electrode and over at least a portion of the temperature compensation layer, the velocity reduction cover arranged to cause a velocity of an acoustic wave generated by the acoustic wave resonator to be reduced (note figure 2B of Matsukura et al which shows the reduction of the acoustic velocity in regions 16a, 16b and 18 as compared to the velocity in regions 17).
As to claim 2, note that the velocity reduction cover 26 of Matsukura et al includes first and second edge regions (16b) on opposing sides of a central region (16a), the first edge region being positioned over edge portions of first fingers of the interdigital transducer electrode and the second edge region positioned over edge portions of second fingers of the interdigital transducer electrode (note the layout of the IDT electrodes and the velocity reduction cover shown in figures 1A and 1B of Matsukura et al), the velocity reduction layer being thicker in the first and second edge regions than in the central region (note portions 16b shown in figure 2A of Matsukura et al).
As to claims 3, 7 and 10, note that Matsukura et al discloses that the velocity reduction cover is formed using tantalum oxide, niobium oxide, tungsten oxide, tellurium oxide or titanium oxide and the temperature compensation layer 24 is formed using silicon oxide, silicon dioxide or SiOF.
As to claim 5, note that tantalum, niobium and tungsten are conductive materials.
As to claim 8, note that titanium oxide is known in the art as a good insulator material, i.e., a non-conductive material.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6, 9 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Snaptrack, Inc, supra.
As to claims 6 and 9, although Snaptrack, Inc does not disclose the specifically claimed spacing between the velocity reduction cover layer BS and the interdigital transducer electrode EF, such would have been obvious to one of ordinary skill in the art who would have easily recognized that the spacing between layer BS and electrode EF could be set to any values desired as a routine design expedient, i.e., without any unexpected changes in operation or result (note that it has long been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, see In re Aller, 105 USPQ 233 (1955)).
As to claim 14, although Snaptrack, Inc does not disclose that the piezoelectric layer PS is part of a multilayer piezoelectric substrate which includes a support substrate underlying the piezoelectric layer, such would have been obvious to one of ordinary skill in the art because it was old and well-known in the art before the effective filing date of applicant's invention that piezoelectric layers can be formed in this manner, of which fact official notice is taken by the examiner.
As to claims 15-19, these claims are rejected using the same analysis as set forth above with regard to claims 1, 3-5, 7, 8 and 10 (official notice is taken by the examiner that it was also old and well-known in the art before the effective filing date of applicant's invention that a plurality of acoustic wave resonators are typically used for forming an acoustic wave filter, as per claim 15, where a common piezoelectric substrate is used with an overlying temperature compensating layer and where the IDT electrodes are formed within the temperature compensating layer).

8.	Claims 6, 9 and 14-19 also are rejected under 35 U.S.C. 103 as being unpatentable over Matsukura et al, supra.
As to claims 6 and 9, although Matsukura et al does not disclose the claimed spacing between the velocity reduction cover 26 and the IDT electrodes, such would have been obvious to one of ordinary skill in the art who would have easily recognized that this spacing can be set to any values desired without any unexpected changes in operation or result (and note that it has long been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, see In re Aller, 105 USPQ 233 (1955)).
As to claim 14, although Matsukura et al does not indicate that the piezoelectric substrate 10 is part of a multilayer piezoelectric substrate which includes a support substrate underlying the piezoelectric layer, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to form a pizoelectric substrate in this manner, of which fact official notice is taken by the examiner (the motivation for forming it in this manner is to obtain the well-known benefits associated with a multilayer piezoelectric substrate with a support substrate underlying a piezoelectric layer).
As to claims 15-19, these claims are rejected using the same analysis as set forth above with regard to claims 1-3, 5, 7, 8 and 10 (official notice is taken by the examiner that it was old and well-known in the art before the effective filing date of applicant's invention that a plurality of acoustic wave resonators are typically used for forming an acoustic wave filter, as per claim 15, where a common piezoelectric substrate is used with an overlying temperature compensating layer and the IDT electrodes are formed within a common temperature compensating layer).
 
9.	Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsukura et al, supra, in view of Snaptrack, Inc, supra.
Although Matsukura et al does not disclose that the IDT electrodes and the velocity reduction cover 26 are formed of the same material, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to form IDT electrodes and a velocity reduction cover using the same material, one example of this well-known concept to being disclosed by Snaptrack, Inc, supra (the motivation for making these two layers using the same material is to simplify the manufacturing process, i.e., it would be simpler to use the same material when forming these two layers as opposed to using two different materials).

Allowable Subject Matter
10.	Claims 11-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record discloses or suggests the acoustic wave resonator of claim 1 with the further limitations that the velocity reduction cover includes first and second sublayers, the second sublayer extending parallel to the first sublayer and being located only within at least one of the first and second edge portions of the velocity reduction cover, as set forth in claims 11 and 20, and claims 12 and 13 are allowable in view of their dependencies on allowable claim 11.

Prior Art Not Relied Upon
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figure 2A of Matsuoka et al, figure 2B of Sasaki et al, figure 5B of Zhou et al, figure 5 of Fujiwara and figure 16 of Abbott et al, each of which shows a further example of an acoustic wave resonator which includes a velocity reduction cover layer, a piezoelectric substrate, IDT electrodes and a temperature compensating layer. None of these additional references is seen to disclose or suggest, however, the limitations of independent claims 1 and 15 that the IDT electrode is formed over the piezoelectric layer, the temperature compensation layer is formed over the IDT electrode and the velocity reduction cover layer extends over the central region of the IDT electrode and the temperature compensation layer. Finally, note figure 2A of Komatsu et al which shows another example of a SAW device for use in forming a SAW filter which includes a piezoelectric substrate 11, a temperature compensating layer 13, IDT electrodes 12 and a velocity reduction cover 14, where the edge portions 24C and 24D of the velocity reduction cover are thicker as compared to the central region 25.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        November 18, 2022